Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered July 10, 1995, convicting him of sexual abuse in the first degree and criminal impersonation in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. The facts have been considered and determined to have been established.
*461The People concede, and we agree, that a new trial is mandated, since the People violated the rule in People v Rosario (9 NY2d 286, cert denied 368 US 866) by withholding a report that contained a statement of the arresting officer, who testified at the trial. Bracken, J. P., Rosenblatt, Goldstein and Luciano, JJ., concur.